    Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 1 of 12 Page ID #68




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RONTE ESKRIDGE, #M-10220,                              )
                                                       )
                         Plaintiff,                    )
        vs.                                            )        Case No. 20-338-RJD
                                                       )
WOOLARD,                                               )
KIM JOHNSON,                                           )
MICHAELA REYNOLDS,                                     )
GOHEEN LAMBERT,                                        )
DR. SHAW,                                              )
WARDEN DENNISON,                                       )
JOHN DOE (Head Counselor,                              )
       Clinical Services),                             )
and A. DAVID,                                          )
                                                       )
                         Defendants.                   )

                               MEMORANDUM AND ORDER
DALY, Magistrate Judge:

        Plaintiff Ronte Eskridge brings this civil rights lawsuit pursuant to 42 U.S.C. § 1983 for

alleged deprivations of his constitutional rights during his incarceration at Shawnee Correctional

Center (“Shawnee”) in the Illinois Department of Corrections (“IDOC”). (Doc. 1). At the time he

filed the case, he was still in prison, but he has since been released on parole. (Doc. 8). Plaintiff

claims that the prison food made him seriously ill and he was denied necessary medical treatment,

violating his rights under the Eighth and Fourteenth Amendments. He seeks monetary damages

and injunctive relief. (Doc. 1, p. 7).

        This case is now before the Court for a preliminary merits review of the Complaint under

28 U.S.C. § 1915A, 1 which requires the Court to screen prisoner Complaints to filter out


1
 The Court has jurisdiction to screen the Complaint in light of Plaintiff’s consent to the full jurisdiction of
a magistrate judge and the Illinois Department of Corrections’ and Wexford Health Sources, Inc.’s limited
consent to the exercise of magistrate judge jurisdiction, as set forth in the Memoranda of Understanding
between the Illinois Department of Corrections, Wexford, and this Court.
    Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 2 of 12 Page ID #69




nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally

frivolous, malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                             The Complaint

        Plaintiff makes the following allegations in the Complaint: In August 2019 he filed a

grievance to complain that the food at Shawnee was old and moldy and caused him to “catch the

stomach flu.” (Doc. 1, pp. 6, 24-25). He suffered “extreme” stomach symptoms including vomiting

and frequent defecation from July 2019 through at least March 2020, during which he lost over 20

pounds. (Doc. 1, pp. 6, 8). Warden Dennison deemed Plaintiff’s August 2019 grievance an

emergency and Food Supervisor Woolard responded to the grievance, but nothing was done.

Chaplain Lambert, Dennison, and Dr. Shaw denied Plaintiff’s request for a no-meat and/or vegan

diet which he sought to remedy his health problems. His December 30, 2019, grievance over these

issues and Dr. Shaw’s failure to give him adequate medical treatment during at least 5 visits was

denied. (Doc. 1, pp. 6, 17-20).

        Plaintiff was given Pepcid in October and November 2019, and on January 14, 2020. (Doc.

1, p. 10). Dr. David cancelled Plaintiff’s appointment for a diagnosis/physical and instead

prescribed Omeprazole for 7 months. 2 (Doc. 1, p. 11). However, Plaintiff was never given the

Omeprazole despite having paid for it, and he continued to suffer digestive symptoms and could

not eat normally. (Doc. 1, pp. 8, 11). Plaintiff saw Michaela Reynolds (a Head Nurse) on many

occasions but she never took his symptoms seriously and did not refer him to the doctor. (Doc. 1,

pp. 12-13).



2
 Plaintiff states he was prescribed Omeprazole on January 28, 2019, but it appears likely based on his other
allegations that the date was in January 2020. (Doc. 1, p. 11). As of March 20, 2020, Plaintiff still had not
received that medication. Id.
                                                     2
 Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 3 of 12 Page ID #70




       Kim Johnson denied and mishandled Plaintiff’s grievances, intentionally omitting facts

provided by health care staff. (Doc. 1, pp. 9-10, 12, 17-18). The response to his first grievance was

delayed past the proper time frame. (Doc. 1, pp. 8-9).

                                            Discussion

        Based on the allegations in the Complaint, the Court designates the following claims in

this pro se action:

       Count 1:        Fourteenth Amendment due process claim, and Eighth Amendment
                       deliberate indifference claim against Woolard and Dennison for
                       allowing Plaintiff to be served old and moldy food which sickened
                       him and for failing to remedy the problem.

       Count 2:        Eighth Amendment deliberate indifference to serious medical needs
                       claim against Dr. Shaw for failing to adequately treat Plaintiff’s
                       stomach ailment and weight loss and denying him a vegan diet.

       Count 3:        Eighth Amendment deliberate indifference to serious medical needs
                       claim, and Fourteenth Amendment due process claim against
                       Lambert for denying Plaintiff a vegan or no-meat diet.

       Count 4:        Eighth Amendment deliberate indifference to serious medical needs
                       claim against Dennison for denying Plaintiff a vegan diet and failing
                       to obtain medical treatment for his stomach ailment and weight loss.

       Count 5:        Eighth Amendment deliberate indifference to serious medical needs
                       claim, and Fourteenth Amendment due process claim against Dr.
                       David for failing to adequately treat Plaintiff’s stomach ailment and
                       weight loss and failing to ensure that Plaintiff received his
                       prescribed medication.

       Count 6:        Eighth Amendment deliberate indifference to serious medical needs
                       claim, and Fourteenth Amendment due process claim against
                       Reynolds for failing to refer Plaintiff to a physician despite his
                       multiple health care visits for serious symptoms and significant
                       weight loss.

       Count 7:        Fourteenth Amendment due process claim against Johnson for
                       mishandling and wrongly denying Plaintiff’s grievances.

The parties and the Court will use these designations in all future pleadings and orders, unless



                                                 3
    Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 4 of 12 Page ID #71




otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.3

        Further, the Court notes that Plaintiff’s requests for injunctive relief including “a proper

health evaluation,” and access to healthier food and adequate medical care appear to have become

moot due to his release from prison. (Doc. 1, p. 7). The Court will not address these requests for

relief unless Plaintiff can show “a realistic possibility that he will again be incarcerated in the same

state facility and therefore be subject to the actions of which he complains here.” Maddox v. Love,

655 F.3d 709, 716 (7th Cir. 2011) (citing Ortiz v. Downey, 561 F.3d 664, 668 (7th Cir. 2009)).

                                        Preliminary Dismissal

        The Complaint lists the (John Doe) Head Counselor of Clinical Services among the

Defendants, but the statement of claim does not include any allegations against this individual.

(Doc. 1, pp. 1, 2). Merely invoking the name of a potential defendant is not sufficient to state a

claim against that person. See Collins v. Kibort,143 F.3d 331, 334 (7th Cir. 1998). A plaintiff is

required to associate specific defendants with specific claims is so these defendants are put on

notice of the claims brought against them and so they can properly answer the complaint. See

Hoskins v. Poelstra, 320 F.3d 761, 764 (7th Cir. 2003) (a “short and plain” statement of the claim

suffices under FED. R. CIV. P. 8 if it notifies the defendant of the principal events upon which the

claims are based). Plaintiff has not set forth any claim against the John Doe Head Counselor of

Clinical Services, therefore this Defendant will be dismissed from the action without prejudice.




3
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim that is plausible on its face.”).
                                                    4
 Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 5 of 12 Page ID #72




                                             Count 1

       The allegations that Woolard and Dennison subjected Plaintiff to unconstitutional

conditions of confinement by depriving him of safe, uncontaminated food are sufficient to state an

Eighth Amendment deliberate indifference claim. Prison conditions that deprive inmates of basic

human needs – food, medical care, sanitation, or physical safety – may violate the Eighth

Amendment. Rhodes v. Chapman, 452 U.S. 337, 346 (1981); see also Farmer v. Brennan, 511

U.S. 825, 834 (1994); James v. Milwaukee Cnty., 956 F.2d 696, 699 (7th Cir. 1992). Here, Plaintiff

claims the tainted prison food caused him to become ill and to lose a significant amount of weight.

He made Woolard and Dennison aware of these issues but asserts they failed to take any action.

“[D]eliberate indifference may be found where an official knows about unconstitutional conduct

and facilitates, approves, condones, or turns a blind eye to it.” Perez v. Fenoglio, 792 F.3d 768,

781 (7th Cir. 2015).

       However, the allegations do not support an additional Fourteenth Amendment claim. In

order to state a claim for a violation of Fourteenth Amendment procedural due process rights, a

plaintiff must first identify the deprivation of a constitutionally recognized liberty or property

interest. Domka v. Portage County, 523 F.3d 776, 779-80 (7th Cir. 2008). Plaintiff has not done

so here with respect to the inadequate food. The Fourteenth Amendment due process claims are

essentially redundant to the Eighth Amendment claims. See Conyers v. Abitz, 416 F.3d 580, 586

(7th Cir. 2005) (claims are to be analyzed under the most explicit sources of constitutional

protections; duplicate claims “gain[] nothing by attracting additional constitutional labels”). For

this reason, the Fourteenth Amendment component of Count 1 is dismissed.

       Count 1 shall proceed for further consideration of the Eighth Amendment claim against

Woolard and Dennison.



                                                5
 Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 6 of 12 Page ID #73




                                              Count 2

       Prison medical providers violate the Eight Amendment’s prohibition against cruel and

unusual punishment when they act with deliberate indifference to a prisoner’s serious medical

needs. See Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state such a claim, a prisoner

must plead facts and allegations suggesting that (1) he suffered from an objectively serious medical

condition, and (2) the defendant was deliberately indifferent to his medical needs. Id. See also

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble, 429 U.S. 97, 104 (1976).

However, medical negligence or even malpractice does not violate the Constitution. Estelle, 429

U.S. at 106; Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008); Sanville v. McCaughtry, 266

F.3d 724, 734 (7th Cir. 2001). The Eighth Amendment only requires “reasonable measures to meet

a substantial risk of serious harm.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).

       Plaintiff indicates that Dr. Shaw was aware of his serious and persistent symptoms. He had

seen Dr. Shaw for treatment at least 5 times by late 2019 and had lost over 20 pounds during that

period. However, Dr. Shaw offered no effective treatment and denied Plaintiff’s request for a

vegan diet. (Doc 1, p. 6).

       At this early stage, Plaintiff’s Eighth Amendment claim that Dr. Shaw was deliberately

indifferent to his medical condition is not subject to dismissal, thus Count 2 shall proceed for

further consideration.

                                              Count 3

       Lambert is the prison chaplain. Plaintiff’s attached notes reveal that “Nurse Michaela” told

him that special diets were a spiritual matter “regardless of health status” and he should speak with

the chaplain about his vegan diet request. (Doc. 1, p. 14). Chaplain Lambert denied Plaintiff the

special diet because he had not shown a religious basis for his request. (Doc. 1, pp. 20, 27, 30).



                                                 6
 Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 7 of 12 Page ID #74




Plaintiff does not claim that he had a religious reason for seeking the vegan/no-meat diet, and the

Complaint indicates that he wanted the dietary change to alleviate his health problems.

       Lambert was the prison chaplain, not a health care provider. There is no basis to hold

Lambert responsible for denying Plaintiff a special diet accommodation which he sought for

medical, as opposed to spiritual/religious reasons. No medical provider had prescribed a special

diet for Plaintiff, and any question of whether one of the medical-provider Defendants should have

done so may be addressed in the deliberate indifference claims against them. Plaintiff has failed to

state a Fourteenth Amendment or an Eighth Amendment claim against Lambert upon which relief

may be granted, thus Count 3 will be dismissed without prejudice.

                                             Count 4

       Warden Dennison is not a medical provider; Plaintiff’s Eighth Amendment claims against

him allege that Dennison knew from Plaintiff’s grievances that Plaintiff was not receiving adequate

medical care and that his vegan diet request had been denied, yet Dennison failed to take steps to

ensure that these problems were rectified. (Doc. 1, p. 6).

       Dennison could be found to have been deliberately indifferent to Plaintiff’s medical needs,

if it is determined that he was aware Plaintiff was not being given adequate medical treatment and

failed to act. See Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015).

       However, as discussed under Count 3, Plaintiff failed to state a claim against Chaplain

Lambert for denying the vegan diet request. Because that claim will be dismissed, Plaintiff

likewise cannot maintain a claim against Dennison based on the theory that Dennison should have

reversed Lambert’s denial of the vegan diet request; that portion of Count 4 is accordingly

dismissed.

       To summarize, Count 4 will proceed for further consideration only on the Eighth



                                                 7
 Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 8 of 12 Page ID #75




Amendment claim against Dennison relating to the adequacy of Plaintiff’s medical treatment.

                                              Count 5

        Dr. David made some effort to treat Plaintiff’s stomach ailment by prescribing Omeprazole

but failed to ensure that Plaintiff actually received the medication. Plaintiff also claims that Dr.

David did not physically examine him to diagnose his problem though he was aware of Plaintiff’s

serious symptoms and weight loss. (Doc. 1, p. 11).

        At this early stage, it cannot be determined whether Dr. David’s actions or alleged inaction

amounted to deliberate indifference, negligence/malpractice, or were “reasonable measures to

meet a substantial risk of serious harm.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).

Accordingly, Count 5 will proceed for further review of Plaintiff’s Eighth Amendment deliberate

indifference claim. However, the Fourteenth Amendment due process claim against Dr. David will

be dismissed as redundant. See Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir. 2005).

                                              Count 6

        Plaintiff alleges that Nurse Reynolds was deliberately indifferent to his serious medical

needs by refusing to refer him to a doctor despite his significant weight loss and other serious

symptoms which she knew about from Plaintiff’s numerous visits to the health care unit. The

Eighth Amendment claim against Reynolds is not subject to dismissal at this stage. However, the

Fourteenth Amendment due process claim against her will be dismissed as redundant.

                                              Count 7

        Plaintiff’s claim against Johnson arises from her alleged mishandling, delay, and/or denial

of his grievances, which Plaintiff filed to complain about the misconduct of the medical staff and

other prison officials.

        In order to be held individually liable, “a defendant must be ‘personally responsible for the



                                                 8
    Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 9 of 12 Page ID #76




deprivation of a constitutional right.’” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001)

(quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir. 2001)). A defendant’s role in

responding to prisoner grievances does not constitute “personal involvement” in the constitutional

deprivation that gave rise to the grievance and the alleged mishandling of grievances “by persons

who otherwise did not cause or participate in the underlying conduct states no claim.” Owens v.

Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). See also Grieveson v. Anderson, 538 F.3d 763, 772

n.3 (7th Cir. 2008); George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007); Antonelli v. Sheahan, 81

F.3d 1422, 1430 (7th Cir. 1996).

        In accordance with this authority, Count 7 against Johnson will be dismissed without

prejudice.

                               Motion for Recruitment of Counsel

        Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. 4

Plaintiff states he has contacted three attorneys in an effort to obtain representation, but none has

responded. (Doc. 3, p. 3). His education includes some college. (Doc. 3, p. 2). Plaintiff does not

set forth any reason why he cannot adequately represent himself at this early stage of the litigation.

Further, the information Plaintiff presents is not sufficient for the Court to determine whether he

has made a reasonable effort to obtain counsel on his own. Thus, Plaintiff has not met his threshold

burden of making a “reasonable attempt” to secure counsel. See Santiago v. Walls, 599 F.3d 749,

760 (7th Cir. 2010). Should Plaintiff choose to move for recruitment of counsel in the future, he is

DIRECTED to include in the motion the names and addresses of at least three attorneys he has

contacted, and if available, attach the letters from the attorneys who declined representation.




4
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in
Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.
                                                   9
Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 10 of 12 Page ID #77




                                            Disposition

       IT IS HEREBY ORDERED that portions of the Complaint (Doc. 1) survive preliminary

review pursuant to 28 U.S.C. § 1915A and shall proceed as follows: COUNT 1 will receive further

review against Defendants Woolard and Dennison for Eighth Amendment violations only;

COUNT 2 shall proceed against Shaw; COUNT 4 proceeds against Dennison for Eighth

Amendment violations related to Plaintiff’s need for medical care only; COUNT 5 proceeds

against David for Eighth Amendment violations only; COUNT 6 proceeds against Reynolds for

Eighth Amendment violations only. The Fourteenth Amendment portions of COUNTS 1, 5 and 6

are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that COUNTS 3 and 7 are DISMISSED from this action

without prejudice for failure to state a claim upon which relief may be granted. Defendants

JOHNSON, LAMBERT, and JOHN DOE (Head Counselor, Clinical Services) are

DISMISSED from the action without prejudice.

       The Clerk of Court shall prepare for Defendants WOOLARD, REYNOLDS, SHAW,

DENNISON and DAVID: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to each Defendant’s place

of employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on the Defendant, and the Court will

require the Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer



                                                 10
Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 11 of 12 Page ID #78




shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. § 1915, he will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing parties informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       Finally, based on the allegations in the Complaint, the Clerk of Court is DIRECTED to

ENTER the standard qualified protective order pursuant to the Health Insurance Portability and




                                                11
Case 3:20-cv-00338-RJD Document 12 Filed 12/22/20 Page 12 of 12 Page ID #79




Accountability Act.

       IT IS SO ORDERED.

       DATED: December 22, 2020

                                               s/ Reona J. Daly
                                               REONA J. DALY
                                               United States Magistrate Judge


                                         Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, Defendants will enter an
appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date
of this Order to receive the Defendants’ Answer, but it is entirely possible that it will take 90 days
or more. When Defendants have filed their Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for Defendants before filing any motions, to give the Defendants
notice and an opportunity to respond to those motions. Motions filed before Defendants’ counsel
has filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                                 12
